Paul Ward, Associate Justice (dissenting). I agree with the majority that the opinion in the Parker case is not res judicata, in favor of appellee of the issue in this case. Having established the above fact, it seems to me that the majority have made the fundamental mistake of attaching no further significance to the decision in the Parker case as it relates to the facts in this case. It should be obvious to anyone that the opinion in the Parker case should control the opinion in this case, aside from the question of res judicata, if the facts in the two cases cannot be definitely and logically distinguished. This distinction has not been made by the majority. It appears to me that practically every argument employed by the majority in this case could have been urged, and most of them were urged, in the Parker case. The majority being unable to agree with the principal argument made by appellants in this case that the Parker case should be overruled, and by further admitting that Horseshoe Lake is navigable at this time they have thereby assumed but not discharged the obligation of demonstrating that the material facts in this case are different from the facts in the Parker case. In fact, I find nowhere in the majority opinion an attempt to make this distinction. If there is anything in the majority opinion which approaches such an attempt it appears to be the matters which I shall now mention but which, as I shall attempt to point out, are far from convincing. (a) The majority point out that there are two other • lakes on the peninsula [Goose Lake and Brushy Lake] in addition to the two lakes here involved and state that they are all connected with Horseshoe Lake “in some manner.” Just what bearing- that fact has on the issue in this ease is not explained. Certainly the status of Goose Lake and Brushy Lake could have no more hearing on the title to the bed of Mud and Cleaver Lakes in this case than the status of Mud and Cleaver Lakes had on the title to the bed of Happy Jack Lake in the Parker case, and it seems to me the majority opinion admits that there was no significant bearing in the latter instance. (b) It is noted by the majority that on May 21, .1955, that the water in Mud and Cleaver Lakes ranged in depth from three feet to 1.8 feet while “Horseshoe Lake was just about at its normal level. ’ ’ Apparently this was an attempt on the part of the majority to show that Mud and Cleaver Lakes are not navigable and therefore not a part of Horseshoe Lake, but this fact is not a paramount issue here. In the first place, under the Parker opinion, it is not necessary to show that the two lakes are navigable but merely to show that they are a continuation or a part of Horseshoe Lake which is conceded to be navigable. In the second place, under the Parker opinion the banks of Horseshoe Lake extend to the normal Mghwater mark and not to the “normal level.” (c) The following statements appear in the majority opinion: “What we have here are two small lakes joining with a larger lake, and although the smaller lakes join with the larger, they are not a part of the larger. And a rise of the water in the larger lake, causing a rise in the smaller lakes, in no way affects the ownership of the smaller lakes.” The authority for the conclusion reached in the last sentence above quoted, taken from Am. Jur., may or may not be good law under .some circumstances but it cannot be accepted here because the ruling-in the Parker case [which the majority are unwilling to overrule] is just to the contrary under the facts in this case. Justices Holt and Millwee concur in this dissent.